Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 and 20 recites “the second control chamber is juxtaposed between and sealed from the outlet and inlet by pressurized seals”, “a sealing member between the first chamber and the inlet”, and “a sealing member between the second chamber and the inlet”, which is indefinite, since it is unclear what the relationship between the “pressurized seals” and the “sealing member”.  Furthermore, using “a sealing member” for two different seals (i.e. between the first control chamber and the second control chamber) is confusing.  The Examiner recommends changing “a sealing member” for the first control chamber to “a first sealing member”, and “a sealing member” between the second chamber to “a second sealing member”, as well as, further clarifying that “one of the pressurized seals is the second sealing member”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SAGA ‘398 (U.S. Patent 10,161,398 B2).
Regarding claim 1, SAGA ‘398 discloses:  an arrangement of a variable capacity vane pump for an automobile including a drivetrain in receipt of a fluid pressurized by the pump (Column 1, lines 6-10, that discloses that it is in use for an engine in an automotive vehicle (i.e. automobile)), the pump arrangement comprising: 
a pump housing (11) having an outlet (25) and inlet (21b); 
a pump control ring (15) including a cavity (see Figure 13) and positioned within the housing to move about a pivot (19) (see Figure 13); 
a vane pump rotor (16, 18) positioned within the cavity of the pump control ring (see Figure 13), wherein a position of the pump control ring determines an offset between a center of the pump control ring cavity and an axis of rotation of the vane pump rotor (see Figure 13, Column 13, line 65 - Column 14, line 30); 
vanes  (17) being driven by the rotor and engaging an inner surface of the pump control ring that surrounds the cavity (see Figure 13), the vanes and the pump control ring inner surface at least partially defining pumping fluid chambers (PR) (see Figure 13); 
a first control chamber (31) positioned on a first circumferential side of the pivot between the pump housing and an outer surface of the pump control ring (see Figure 13), the outer surface of the pump control ring being positioned on an opposite side of the pump control ring as the pumping fluid chambers (see Figure 13), the first control chamber being operable to receive pressurized fluid to create a force to move the pump control ring to reduce a volumetric capacity of the pump (see Figure 13, Column 6, line 55-Column 7, line 26, Column 13, line 65 - Column 14, line 30); 
a second control chamber (32) positioned on a second circumferential side of the pivot between the pump housing and the pump control ring (see Figure 13), the second control chamber being between the pump housing and the outer surface of the pump control ring (see Figure 13), the second control chamber being operable to receive pressurized fluid to create a force to move the pump control ring to increase the volumetric capacity of the pump (see Figure 13, Column 6, line 55-Column 7, line 26, Column 13, line 65 - Column 14, line 30), and wherein the pump outlet juxtaposes a major portion of the second control chamber from the pivot (see Figure 13); and 
a return spring (33) biasing the pump control ring toward a position of maximum volumetric capacity (see Figure 13, Column 6, line 55 - Column 7, line 26 and Column 13, line 65 - Column 14, line 30), the return spring acting against the forces created by the pressurized fluid within the first control chamber (see Figure 13, Column 6, line 55 - Column 7, line 26 and Column 13, line 65 - Column 14, line 30), the return spring being exposed to the inlet (see Figure 13) and being in a position sealed from the first and second chambers (see Figure 13, where the return spring is sealed from the first and second chambers due to seals 30).
Regarding claim 2, SAGA ‘398 discloses:  the outlet is sealed from the second chamber (see Figure 13).
Regarding claim 3, SAGA ‘398 discloses:  the drivetrain includes an engine (Column 1, lines 6-10).
Regarding claim 4, SAGA ‘398 discloses:  the pump housing can mount a solenoid valve (60) to selectively control the pressure within the first chamber as a function of the actual or desired lubricant pressure in the engine (see Figure 1, Column 8, line 10 – Column 13, line 3, a pump housing is capable of mounting a solenoid, and therefore, meets the claim limitation directed to “can mount”).
Regarding claim 5, SAGA ‘398 discloses:  the pivot includes a pin (19) fixed to the housing (see Figure 13, Column 4, lines 31-36), wherein a portion of the pump control ring includes a curved surface engaging a portion of the pin (see Figure 13, Column 4, lines 31-36).
Regarding claim 6, SAGA ‘398 discloses:  the outlet juxtaposes an entirety of the second chamber from the pivot (see Figure 13).
Regarding claim 7, SAGA ‘398 discloses:  the pivot forms a seal for one of the first and second control chambers (see Figure 13).
Regarding claim 8, SAGA ‘398 discloses:  the vanes are slidably positioned within radially extending slots in the vane pump rotor (see Figure 13).
Regarding claim 14, SAGA ‘398 discloses:  the second control chamber has a restricted drain (see Figure 13, Column 6, line 55 - Column 12, line 56 discloses the operation of the valves that supply and drain the control chambers, which are considered to be a “restricted drain” and Column 13, line 65 - Column 14, line 30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over SAGA ‘398.
Regarding claim 9, SAGA ‘398 discloses:  a radial arm defined by a line from the pivot to a seal separating the first chamber from an area of the pump exposed to the inlet is greater in length from a radial arm defined by a line from the pivot to a seal separating the second chamber from the area exposed to the inlet (see Figure 13) (Since a single figure (Figure 13) appears to show the necessary relative dimensions of a radial arm defined by a line from the pivot to a seal separating the first chamber from an area of the pump exposed to the inlet being greater in length from a radial arm defined by a line from the pivot to a seal separating the second chamber from the area exposed to the inlet, it is deemed inherent, absent evidence to the contrary, that the a radial arm defined by a line from the pivot to a seal separating the first chamber from an area of the pump exposed to the inlet is indeed greater in length than a radial arm defined by a line from the pivot to a seal separating the second chamber from the area exposed to the inlet.  See MPEP 2112, V).
	In the event that SAGA ‘398 is not deemed to disclose a radial arm defined by a line from the pivot to a seal separating the first chamber from an area of the pump exposed to the inlet is greater in length from a radial arm defined by a line from the pivot to a seal separating the second chamber from the area exposed to the inlet, in the alternative, the invention is obvious.
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have a radial arm defined by a line from the pivot to a seal separating the first chamber from an area of the pump exposed to the inlet is greater in length from a radial arm defined by a line from the pivot to a seal separating the second chamber from the area exposed to the inlet in the variable capacity vane pump of SAGA ‘398, in order to produce the desired output and variable capacity.  The first and second chamber size and location effects the forces that each of the first and second chambers exert on the pump control ring, and therefore, the output of the variable capacity vane pump.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over SAGA ‘398 in view of WATANABE ‘702 (U.S. Patent 8,681,702 B2).
Regarding claim 10, SAGA ‘398 discloses: the claimed invention as discussed above, including a pivot (19), however, fails to disclose the pivot is formed by a semicircular portion integrally formed on the pump control ring pivoting on a semicircular portion on the housing.
Regarding claim 10, WATANABE ‘702 teaches:  the pivot (17a) is formed by a semicircular portion (17a) integrally formed on the pump control ring (17) (see Figure 2, Column 8, lines 39-50) pivoting on a semicircular portion (11b) on the housing (11) (see Figure 2, Column 8, lines 39-50).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the pivot is formed by a semicircular portion integrally formed on the pump control ring pivoting on a semicircular portion on the housing, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the pivot formed by a semicircular portion integrally formed on the pump control ring pivoting on a semicircular portion on the housing in the variable capacity vane pump of SAGA ‘398, since applying a known technique (i.e. forming the pivot by a semicircular portion integrally formed on the pump control ring pivoting on a semicircular portion on the housing), as taught by WATANABE ‘702, to a known device (i.e. variable capacity vane pump of SAGA ‘398) would have yielded predicable results.  The results are predictable and provide the improvement of reducing the number of components and assembly required for the variable capacity vane pump.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over SAGA ‘398.
Regarding claim 18, SAGA ‘398 discloses:  a relief valve (see Figures 1, 2, and 13, Column 6, line 55 - Column 12, line 56, Column 13, line 65 - Column 14, line 30, discloses the operation of the valves that allow the fluid to go to the tank (T) and relieved, and therefore, are considered to be a “relief valve”).
SAGA ‘398 fails to disclose that the pump housing mounts the relief valve.
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the pump housing mounts a relief valve in the variable capacity vane pump of SAGA ‘398, in order to have a complete variable capacity vane pump module with all of the valves mounted to a single component (i.e. the pump housing), which has the advantage for assembly the sub-component (i.e. variable capacity pump) to a sub-system/system (i.e. an engine or vehicle).  
Allowable Subject Matter
Claims 19 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 11-13 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WATANABE ‘367 (U.S. Patent 9,903,367 B2) shows the forces acting on the cam ring in Figure 3.
SAGA ‘684 (U.S. Patent 11,168,684 B2) shows a valve attached to the pump housing (see Figure 1).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746